Exhibit 10.2

 

SCIO DIAMOND TECHNOLOGY CORP.

 

2012 SHARE INCENTIVE PLAN

 

1.                                      Establishment, Purpose and Types of
Awards. Scio Diamond Technology Corp., a Nevada corporation (the “Corporation”)
hereby establishes the 2012 SHARE INCENTIVE PLAN (the “Plan”). The purpose of
the Plan is to advance the interests of the Corporation by providing directors,
selected employees and consultants of the Corporation with the opportunity to
acquire shares of Common Stock. By encouraging stock ownership, the Corporation
seeks to attract, retain and motivate the best available personnel for positions
of substantial responsibility; to provide additional incentive to directors,
selected employees and consultants of the Corporation to promote the success of
the business as measured by the value of its shares; and generally to increase
the commonality of interests among directors, employees, consultants and other
shareholders.

 

The Plan permits the granting of stock options (including incentive stock
options within the meaning of Code Section 422 and non-qualified stock options),
stock appreciation rights, restricted or unrestricted stock awards, phantom
stock, performance awards, other stock-based awards, or any combination of the
foregoing.

 

2.                                      Definitions. Under the Plan, except
where the context otherwise indicates, the following definitions apply:

 

“Administrator” means the Board or the committee(s) or officer(s) appointed by
the Board that have authority to administer the Plan as provided in Section 3
hereof.

 

“Affiliate” means any entity, whether now or hereafter existing, which controls,
is controlled by, or is under common control with, the Corporation, including,
but not limited to, joint ventures, limited liability companies, and
partnerships. For this purpose, “control” shall mean ownership of 50% or more of
the total combined voting power or value of all classes of stock or interests of
the entity.

 

“Award” means any stock option, stock appreciation right, stock award, phantom
stock award, performance award, or other stock-based award pursuant to the Plan.

 

“Board” means the Board of Directors of the Corporation.

 

“Cause” has the meaning ascribed to such term or words of similar import in
Participant’s written employment or service contract with the Corporation and,
in the absence of such agreement or definition, means Participant’s
(i) conviction of, or plea of guilty or nolo contendere to, a felony or crime
involving moral turpitude; (ii) fraud on or misappropriation of any funds or
property of the Corporation, any affiliate, customer or vendor; (iii) personal
dishonesty, incompetence, willful misconduct, willful violation of any law,
rule or regulation (other than minor traffic violations or similar offenses), or
breach of fiduciary duty which involves personal profit; (iv) willful misconduct
in connection with Participant’s duties or willful failure to perform
Participant’s responsibilities in the best interests of the Corporation;
(v) illegal use or distribution of drugs; (vi) violation of any Corporation
rule, regulation, procedure or policy; or (vii) breach of any provision of any
employment, non-disclosure, non-competition, non-solicitation or other similar
agreement executed by Participant for the benefit of the Corporation, all as
determined by the Administrator, which determination will be conclusive.

 

“Change of Control” means if any of the following occurs:

 

(i)                                     any individual, firm, corporation or
other entity, or any group (as defined in Section 13(d)(3) or the Exchange Act
becomes, directly or indirectly, the beneficial owner (as defined in the general
rules and regulations of the Securities and Exchange Commission with respect to
Sections 13(d) and 13(g) of the Act) of more than 35% of the then outstanding
shares of the Corporation’s capital stock entitled vote generally in the
election of directors of the Corporation; or

 

(ii)                                  the stockholders of the Corporation
approve a definitive agreement for (i) the merger or other business combination
of the Corporation with or into another corporation pursuant to which the
stockholders of the Corporation do not own, immediately after the transaction,
more than 50% of the voting power of the corporation that survives and is a
publicly owned corporation and not a subsidiary of another

 

1

--------------------------------------------------------------------------------


 

corporation, or (ii) the sale, exchange or other disposition of all or
substantially all of the assets of the Corporation.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder.

 

“Common Stock” means the Corporation’s common stock, par value $0.001 per share.

 

“Corporation” means Scio Diamond Technology Corp., a Nevada corporation.

 

“Consultant” means an individual consultant or advisor who renders or has
rendered bona fide services, including acting as distributors for the
Corporation’s product line(s), other than services in connection with the
offering or sale of securities of the Corporation in a capital-raising
transaction or as a market maker or promoter of the Corporation’s securities.

 

“Disability” shall mean the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve months. The
Administrator may require such proof of Disability as the Administrator in its
sole discretion deems appropriate and the Administrator’s good faith
determination as to whether Participant is totally and permanently disabled will
be final and binding on all parties concerned.

 

“Employee” means any person employed by the Corporation or any affiliate, other
than in the capacity as director, advisory director or comparable status.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, with respect to a share of Common Stock for any
purpose on a particular date: the price as determined by the Board.  For all
purposes under the Plan, the term “relevant date” as used in this definition
means the date as of which Fair Market Value is to be determined in the
Administrator’s sole discretion.

 

“Grant Agreement” means a written document memorializing the terms and
conditions of an Award granted pursuant to the Plan. Each Grant Agreement shall
incorporate the terms of the Plan.

 

“Participants” shall have the meaning set forth in Section 5.

 

“Parent” shall mean a corporation, whether now or hereafter existing, within the
meaning of the definition of “parent corporation” provided in Code section
424(e), or any successor thereto.

 

“Performance Goals” shall mean performance goals established by the
Administrator which may be based on one or more business criteria selected by
the Administrator that apply to an individual or group of individuals, the
Corporation and/or one or more of its Affiliates either separately or together,
over such performance period as the Administrator may designate, including, but
not limited to, criteria based on operating income, earnings or earnings growth,
sales, return on assets, equity or investment, regulatory compliance,
satisfactory internal or external audits, improvement of financial ratings,
achievement of balance sheet or income statement objectives, or any other
objective goals established by the Administrator, and may be absolute in their
terms or measured against or in relationship to other companies comparably,
similarly or otherwise situated.

 

“Subsidiary” and “Subsidiaries” shall mean only a corporation or corporations,
whether now or hereafter existing, within the meaning of the definition of
“subsidiary corporation” provided in section 424(f) of the Code, or any
successor thereto.

 

“Ten-Percent Stockholder” shall mean a Participant who (applying the rules of
Code section 424(d)) owns stock possessing more than 10% of the total combined
voting power or value of all classes of stock or interests of the Corporation.

 

2

--------------------------------------------------------------------------------


 

3.                                      Administration.

 

(a)                                 Administration of the Plan. The Plan shall
be administered by the Board or a committee that may be appointed by the Board
from time to time. To the extent allowed by applicable state or federal law, the
Board by resolution may authorize an officer or officers to grant Awards (other
than stock Awards) to other officers and employees of the Corporation and its
Affiliates, and, to the extent of such authorization, such officer or officers
shall be the Administrator.

 

(b)                                 Powers of the Administrator. The
Administrator shall have all the powers vested in it by the terms of the Plan,
such powers to include authority, in its sole discretion, to grant Awards under
the Plan, prescribe Grant Agreements evidencing such Awards and establish
programs for granting Awards.

 

The Administrator shall have full power and authority to take all other actions
necessary to carry out the purpose and intent of the Plan, including, but not
limited to, the authority to: (i) determine the eligible persons to whom, and
the time or times at which, Awards shall be granted; (ii) determine the types of
Awards to be granted; (iii) determine the number of shares to be covered by or
used for reference purposes for each Award; (iv) impose such terms, limitations,
restrictions and conditions (not inconsistent with the Plan) upon any such Award
as the Administrator shall deem appropriate, including, but not limited to,
whether a stock option shall be an incentive stock option or a nonqualified
stock option, any exceptions to non-transferability, any Performance Goals
applicable to Awards, any provisions relating to vesting, any circumstances in
which the Awards would terminate, the period during which Awards may be
exercised, and the period during which Awards shall be subject to restrictions;
(v) modify, amend, extend or renew outstanding Awards, or accept the surrender
of outstanding Awards and substitute new Awards (provided however, that, except
as provided in Section 6 or 7(d) of the Plan, any modification that would
materially adversely affect any outstanding Award shall not be made without the
consent of the holder); (vi) accelerate, extend or otherwise change the time in
which an Award may be exercised or becomes payable and to waive or accelerate
the lapse, in whole or in part, of any restriction or condition with respect to
such Award, including, but not limited to, any restriction or condition with
respect to the vesting or exercisability of an Award following termination of
any grantee’s employment or other relationship with the Corporation or an
Affiliate; (vii) establish objectives and conditions (including, without
limitation, vesting criteria), if any, for earning Awards and determining
whether such objectives and conditions have been satisfied; (viii) determine the
Fair Market Value of the Common Stock from time to time in accordance with the
Plan; and (ix) for any purpose, including but not limited to, qualifying for
preferred tax treatment under foreign tax laws or otherwise complying with the
regulatory requirements of local or foreign jurisdictions, to establish, amend,
modify, administer or terminate sub-plans, and prescribe, amend and rescind
rules and regulations relating to such sub-plans.

 

The Administrator shall have full power and authority, in its sole discretion,
to administer and interpret the Plan, Grant Agreements and all other documents
relevant to the Plan and Awards issued thereunder, and to adopt and interpret
such rules, regulations, agreements, guidelines and instruments for the
administration of the Plan and for the conduct of its business as the
Administrator deems necessary or advisable.

 

(c)                                  Non-Uniform Determinations. The
Administrator’s determinations under the Plan (including, without limitation,
determinations of the persons to receive Awards, the form, amount and timing of
such Awards, the terms and provisions of such Awards and the Grant Agreements
evidencing such Awards) need not be uniform and may be made by the Administrator
selectively among persons who receive, or are eligible to receive, Awards under
the Plan, whether or not such persons are similarly situated.

 

(d)                                 Limited Liability. To the maximum extent
permitted by law, no member of the Administrator shall be liable for any action
taken or decision made in good faith relating to the Plan or any Award
thereunder.

 

(e)                                  Indemnification. To the maximum extent
permitted by law and by the Corporation’s charter and by-laws, the members of
the Administrator shall be indemnified by the Corporation in respect of all
their activities under the Plan.

 

(f)                                   Reliance on Reports. Each member of the
Board shall be fully justified in relying or acting in good faith upon any
report made by the accountants of the Corporation, and upon any other
information furnished in connection with this Plan. In no event shall any person
who is or shall have been a member of the Board or the

 

3

--------------------------------------------------------------------------------


 

Administrator be liable for any determination made or other action taken or any
omission to act in reliance upon any such report or information, or for any
action taken, including the furnishing of information, or failure to act, if in
good faith.

 

(g)                                  Effect of Administrator’s Decision. All
actions taken and decisions and determinations made by the Administrator on all
matters relating to the Plan pursuant to the powers vested in it hereunder shall
be in the Administrator’s sole discretion and shall be conclusive and binding on
all parties concerned, including the Corporation, its stockholders, any
participants in the Plan and any other employee, consultant, or director of the
Corporation, and their respective successors in interest.

 

4.                                      Shares Available for the Plan. The
aggregate number of shares of Common Stock issuable pursuant to all Awards
granted under the Plan shall not exceed 5,000,000. In no event (subject to
adjustment as provided in Section 7(f)), may the number of shares issuable
pursuant to the exercise of incentive stock options granted hereunder exceed
5,000,000. The aggregate number of shares of Common Stock available for grant
under this Plan and the number of shares of Common Stock subject to outstanding
Awards shall be subject to adjustment as provided in Section 7(f).

 

The Corporation shall reserve such number of shares for Awards under the Plan,
subject to adjustments as provided in Section 7(f) of the Plan. If any Award, or
portion of an Award, under the Plan expires or terminates unexercised, becomes
unexercisable or is forfeited or otherwise terminated, surrendered or canceled
as to any shares, or if any shares of Common Stock are repurchased by or
surrendered to the Corporation in connection with any Award (whether or not such
surrendered shares were acquired pursuant to any Award), or if any shares are
withheld by the Corporation, the shares subject to such Award and the
repurchased, surrendered and withheld shares shall thereafter be available for
further Awards under the Plan; provided, however, that to the extent required by
applicable law, any such shares that are surrendered to or repurchased or
withheld by the Corporation in connection with any Award or that are otherwise
forfeited after issuance shall not be available for purchase pursuant to
incentive stock options intended to qualify under Code section 422.

 

5.                                      Participation. Participation in the Plan
shall be open only to those employees, officers, and directors of, and
consultants providing bona fide services to or for, the Corporation, or of any
Affiliate of the Corporation, as may be selected by the Administrator from time
to time. The Administrator may also grant Awards to individuals in connection
with hiring, retention or otherwise, prior to the date the individual first
performs services for the Corporation or an Affiliate, provided that such Awards
shall not become vested or exercisable prior to the date the individual first
commences performance of such services.

 

6.                                      Awards. The Administrator, in its sole
discretion, shall establish the terms of all Awards granted under the Plan. All
Awards shall be subject to the terms and conditions provided in the Grant
Agreement. Awards may be granted individually or in tandem with other types of
Awards. Each Award shall be evidenced by a Grant Agreement, and each Award shall
be subject to the terms and conditions provided in the applicable Grant
Agreement. The Administrator may permit or require a recipient of an Award to
defer such individual’s receipt of the payment of cash or the delivery of Common
Stock that would otherwise be due to such individual by virtue of the exercise
of, payment of, or lapse or waiver of restrictions respecting, any Award. If any
such deferral is required or permitted, the Administrator shall, in its sole
discretion, establish rules and procedures for such deferral.

 

(a)                                 Stock Options. The Administrator may from
time to time grant to eligible Participants Awards of incentive stock options as
that term is defined in Code section 422 or non-qualified stock options;
provided, however, that Awards of incentive stock options shall be limited to
employees of the Corporation or of any current or hereafter existing “parent
corporation” or “subsidiary corporation,” as defined in Code sections 424(e) and
(f), respectively, of the Corporation. The exercise price of any option granted
under the Plan shall be determined by the sole discretion of the Administrator.
No stock option shall be an incentive stock option unless so designated by the
Administrator at the time of grant or in the Grant Agreement evidencing such
stock option.

 

(i)                                     Special Rules for Incentive Stock
Options. The aggregate Fair Market Value, as of the date the Option is granted,
of the shares of Common Stock with respect to which incentive stock options are
exercisable for the first time by a Participant during any calendar year (under
all incentive stock option plans, as defined in Section 422 of the Code, of the
Corporation, or any Parent or Subsidiary), shall not

 

4

--------------------------------------------------------------------------------


 

exceed $100,000 or such other dollar limitation as may be provided in the Code.
Notwithstanding the prior provisions of this Section, the Board may grant
Options in excess of the foregoing limitations, in which case such Options
granted in excess of such limitation shall be Options which are non-qualified
stock options.

 

(b)                                 Stock Appreciation Rights. The Administrator
may from time to time grant to eligible Participants Awards of Stock
Appreciation Rights (“SAR”). A SAR may be exercised in whole or in part as
provided in the applicable Grant Agreement and entitles the grantee to receive,
subject to the provisions of the Plan and the Grant Agreement, a payment having
an aggregate value equal to the product of (i) the excess of (A) the Fair Market
Value on the exercise date of one share of Common Stock over (B) the base price
per share specified in the Grant Agreement, which shall not be less than the
Fair Market Value of one share of Common Stock as of the date the SAR is
granted, times (ii) the number of shares specified by the SAR, or portion
thereof, which is exercised. Payment by the Corporation of the amount receivable
upon any exercise of a SAR may be made by the delivery of Common Stock or cash,
or any combination of Common Stock and cash, as specified in the Grant Agreement
or as determined in the sole discretion of the Administrator. If upon settlement
of the exercise of a SAR a grantee is to receive a portion of such payment in
shares of Common Stock, the number of shares shall be determined by dividing
such portion by the Fair Market Value of a share of Common Stock on the exercise
date. No fractional shares shall be used for such payment and the Administrator
shall determine whether cash shall be given in lieu of such fractional shares or
whether such fractional shares shall be eliminated.

 

(c)                                  Stock Awards. The Administrator may from
time to time grant restricted or unrestricted Stock Awards to eligible
Participants in such amounts, on such terms and conditions (which terms and
conditions may condition the vesting or payment of Stock Awards on the
achievement of one or more Performance Goals), and for such consideration,
including no consideration or such minimum consideration as may be required by
law, as it shall determine.

 

(d)                                 Phantom Stock. The Administrator may from
time to time grant Awards to eligible participants denominated in
stock-equivalent units (“Phantom Stock”) in such amounts and on such terms and
conditions as it shall determine, which terms and conditions may condition the
vesting or payment of Phantom Stock on the achievement of one or more
Performance Goals. Phantom Stock units granted to a Participant shall be
credited to a bookkeeping reserve account solely for accounting purposes and
shall not require a segregation of any of the Corporation’s assets. An Award of
Phantom Stock may be settled in Common Stock, in cash, or in a combination of
Common Stock and cash, as specified in the Grant Agreement.  Except as otherwise
provided in the applicable Grant Agreement, the grantee shall not have the
rights of a stockholder with respect to any shares of Common Stock represented
by a phantom stock unit solely as a result of the grant of a phantom stock unit
to the grantee. In granting any such Phantom Stock Awards, the Administrator
shall consider the potential application of Section 409A of the Code, and the
applicable Grant Agreement shall include appropriate disclosure with respect to
any such potential application.

 

(e)                              Performance Awards. The Administrator may, in
its sole discretion, grant Performance Awards, which become payable on account
of attainment of one or more Performance Goals established by the Administrator.
Performance awards may be paid by the delivery of Common Stock or cash, or any
combination of Common Stock and cash, as specified in the Grant Agreement.

 

(f)                                   Other Stock-Based Awards. The
Administrator may from time to time grant other stock-based awards to eligible
Participants in such amounts, on such terms and conditions, and for such
consideration, including no consideration or such minimum consideration as may
be required by law, as it shall determine. Other stock-based awards may be
denominated in cash, in Common Stock or other securities, in stock-equivalent
units, in stock appreciation units, in securities or debentures convertible into
Common Stock, or in any combination of the foregoing and may be paid in Common
Stock or other securities, in cash, or in a combination of Common Stock or other
securities and cash, all as determined in the sole discretion of the
Administrator as set forth in the Grant Agreement. In granting any such Awards,
the Administrator shall consider the potential application of Section 409A of
the Code, and the applicable Grant Agreement shall include appropriate
disclosure with respect to any such potential application.

 

5

--------------------------------------------------------------------------------


 

7.                                      Miscellaneous.

 

(a)                                 Investment Representations. The
Administrator may require each person acquiring shares of Common Stock pursuant
to Awards hereunder to represent to and agree with the Corporation in writing
that such person is acquiring the shares without a view to distribution thereof.
The certificates for such shares may include any legend that the Administrator
deems appropriate to reflect any restrictions on transfer. All certificates for
shares issued pursuant to the Plan shall be subject to such stock transfer
orders and other restrictions as the Administrator may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which the Common Stock is then listed or
interdealer quotation system upon which the Common Stock is then quoted, and any
applicable federal or state securities laws. The Administrator may place a
legend or legends on any such certificates to make appropriate reference to such
restrictions.

 

(b)                                 Compliance with Securities Law. Each Award
shall be subject to the requirement that if, at any time, counsel to the
Corporation shall determine that the listing, registration or qualification of
the shares subject to such an Award upon any securities exchange or interdealer
quotation system or under any state or federal law, or the consent or approval
of any governmental or regulatory body, or that the disclosure of nonpublic
information or the satisfaction of any other condition is necessary in
connection with the issuance or purchase of shares under such an Award, such
Award may not be exercised, in whole or in part, unless such satisfaction of
such condition shall have been effected on conditions acceptable to the
Administrator. Nothing herein shall be deemed to require the Corporation to
apply for or to obtain such listing, registration or qualification, or to
satisfy such condition.

 

(c)                                  Withholding of Taxes. Grantees and holders
of Awards shall pay to the Corporation or its Affiliate, or make provision
satisfactory to the Administrator for payment of, any taxes required to be
withheld in respect of Awards under the Plan no later than the date of the event
creating the tax liability. The Corporation or its Affiliate may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
otherwise due to the grantee or holder of an Award. In the event that payment to
the Corporation or its Affiliate of such tax obligations is made in shares of
Common Stock, such shares shall be valued at Fair Market Value on the applicable
date for such purposes and shall not exceed in amount the minimum statutory tax
withholding obligation.

 

(d)                                 Loans. To the extent otherwise permitted by
law, the Corporation or its Affiliate may make loans to grantees to assist
grantees in exercising Awards and satisfying any withholding tax obligations.

 

(e)                                  Transferability. Except as otherwise
determined by the Administrator or provided in a Grant Agreement, and in any
event in the case of an incentive stock option or a stock appreciation right
granted with respect to an incentive stock option, no Award granted under the
Plan shall be transferable by a grantee otherwise than by will or the laws of
descent and distribution or pursuant to the terms of a “qualified domestic
relations order” (within the meaning of Section 414(p) of the Code and the
regulations and rulings thereunder). Unless otherwise determined by the
Administrator in accord with the provisions of the immediately preceding
sentence, an Award may be exercised during the lifetime of the grantee, only by
the grantee or, during the period the grantee is under a legal disability, by
the grantee’s guardian or legal representative.

 

(f)                                   Adjustments for Corporate Transactions and
Other Events.

 

(i)                                     Capital Adjustments. In the event of any
change in the outstanding Common Stock by reason of any stock dividend, stock
split, reverse stock split, split up, recapitalization, reclassification,
reorganization, combination or exchange of shares, merger, consolidation,
liquidation or the like, then (A) the maximum number of shares of such Common
Stock as to which Awards may be granted under the Plan, and (B) the number of
shares covered by and the exercise price and other terms of outstanding Awards,
shall, without further action of the Board, be appropriately adjusted to reflect
such event, unless, with respect to Section 7(f)(i)(A) only, the Board
determines, at the time it approves such action that no such adjustment shall be
made. The Administrator may make adjustments, in its sole discretion, to address
the treatment of fractional shares and fractional cents that arise with respect
to outstanding Awards as a result of the stock dividend, stock split or reverse
stock split.

 

(ii)                                  Change of Control Transactions. In the
event of any transaction resulting in a Change of Control of the Corporation,
(A) outstanding stock options and other Awards that are payable in or
convertible into Common Stock under the Plan will terminate upon the effective
time of such Change of

 

6

--------------------------------------------------------------------------------


 

Control unless provision is made in connection with the transaction for the
continuation or assumption of such Awards by, or for the substitution of the
equivalent awards of, the surviving or successor entity or a parent thereof;
(B) except as provided in the next sentence of this Section 7(f)(ii), all
outstanding stock options and other Awards shall vest and become exercisable to
the extent provided for in the applicable Grant Agreement, and (C) the holders
of stock options and other Awards under the Plan will be permitted, immediately
before the Change of Control, to exercise or convert all portions of such stock
options or other Awards under the Plan that are then exercisable or convertible
or which become exercisable or convertible upon or prior to the effective time
of the Change of Control.

 

(g)                                  Termination, Amendment and Modification of
the Plan. The Board may terminate, amend or modify the Plan or any portion
thereof at any time, but no amendment or modification shall be made which would
impair the rights of any grantee under any Award theretofore made, without his
or her consent. Notwithstanding anything to the contrary contained in the Plan,
the Board may not amend or modify the Plan or any portion thereof without
stockholder approval where such approval is required by applicable law.
Furthermore, notwithstanding anything to the contrary contained in the Plan, the
Administrator may not amend or modify any Award if such amendment or
modification would require the approval of the stockholders if the amendment or
modification were made to the Plan.

 

(i)                                     Non-Guarantee of Employment or Service.
Nothing in the Plan or in any Grant Agreement thereunder shall confer any right
on an individual to continue in the service of the Corporation or shall
interfere in any way with the right of the Corporation to terminate such service
at any time with or without cause or notice and whether or not such termination
results in (i) the failure of any Award to vest; (ii) the forfeiture of any
unvested or vested portion of any Award; and/or (iii) any other adverse effect
on the individual’s interests under the Plan.

 

(h)                                 No Trust or Fund Created. Neither the Plan
nor any Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Corporation and a grantee or
any other person. To the extent that any grantee or other person acquires a
right to receive payments from the Corporation pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Corporation.

 

(i)                                     Governing Law. The validity,
construction and effect of the Plan, of Grant Agreements entered into pursuant
to the Plan, and of any rules, regulations, determinations or decisions made by
the Administrator relating to the Plan or such Grant Agreements, and the rights
of any and all persons having or claiming to have any interest therein or
thereunder, shall be determined exclusively in accordance with applicable
federal laws and the laws of the State of Nevada without regard to its conflict
of laws principles. Any suit with respect to the Plan shall be brought in the
federal or state courts in the districts which include the city and state in
which the principal offices of the Corporation are located.

 

(j)                                    Effective Date; Termination Date. The
Plan is effective as of the date approved by Board and shall continue in effect
for a term of ten (10) years, unless earlier terminated pursuant to
Section 7(g) hereof. No Award shall be granted under the Plan after the close of
business on the day immediately preceding the tenth anniversary of the effective
date of the Plan, or if earlier, the tenth anniversary of the date the Plan is
approved by the stockholders, and no Award under the Plan shall have a term of
more than ten (10) years. Subject to other applicable provisions of the Plan,
all Awards made under the Plan prior to such termination of the Plan shall
remain in effect until such Awards expire or have been satisfied or terminated
in accordance with the Plan and the terms of such Awards; provided, however,
that no Award that contemplates exercise or conversion may be exercised or
converted, and no Award that defers vesting, shall remain outstanding and
unexercised, unconverted or unvested, in each case, for more than ten (10) years
after the date such Award was initially granted.

 

(k)                                 Regulatory Restrictions. The Plan and the
Corporation’s obligations under the Plan and any Grant Agreement shall be
subject to all applicable federal and state laws, rules and regulations, and to
such approvals by any regulatory or governmental agency as may be required.
Without limiting the generality of the foregoing, (i) the Corporation shall not
be required to sell or issue any shares of Common Stock pursuant to any Award if
the sale or issuance of such shares would constitute a violation by the
individual exercising the Award or the Corporation of any provision of any law
or regulation of any governmental authority, including without

 

7

--------------------------------------------------------------------------------


 

limitation any federal or state securities laws or regulations, and (ii) the
inability of the Corporation to obtain any necessary authority from any
regulatory body having jurisdiction, which authority is deemed by the
Corporation’s counsel to be necessary to the lawful exercise or payment of any
Award hereunder, shall relieve the Corporation of any liability in respect of
the exercise or payment of such Award to the extent such requisite authority
shall have been deemed necessary and shall not have been obtained.

 

 

PLAN APPROVAL:

 

 

 

Dated:

May 7, 2012

 

/s/ Edward S. Adams

 

Edward S. Adams — Chairman

 

8

--------------------------------------------------------------------------------